     Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 1 of 36

                                                                     ORIGINAL COPY
                                                           (FILED UNDER TEMP SEAL)
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MARYLAND


FEDERAL TRADE COMMISSION,
                                         Case No. 1:20-cv-3538
      Plaintiff,
v.

RAGINGBULL.COM, LLC, et al.,

      Defendants.



               FTC’S RESPONSE TO DEFENDANTS’ BUSINESS PLAN
Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 2 of 36




                                     TABLE OF CONTENTS
RESPONSE TO BUSINESS PLAN................................................................................. 1
I. Relevant Background ................................................................................................. 2
II. Defendants’ Business Plan Does Not Address The Fact That Defendants Have
     Refused To Correct Their Unlawful Behavior Despite Years Of Warnings .......... 4
     A. Defendants Lied to Payment Processors to Obtain Consumers’ Payments ............ 4
        1. Raging Bull’s Merchant Accounts Had High Chargebacks And Were
           Terminated Repeatedly ...................................................................................... 5
        2. Defendants Lied On Merchant Account Applications ....................................... 7
     B. Defendants Have Knowingly Relied on Deception To Sell Their Services For
        Years...................................................................................................................... 10
     C. Defendants Tried to Hide Negative Consumer Reviews Online to Continue to
        Perpetuate Their Scheme ...................................................................................... 13
III. Defendants’ Business Plan Fails to Establish They Can Run This Business
     Lawfully and Profitably ........................................................................................... 16
     A. Defendants Cannot Continue to Advertise with Earnings Claims Because They
        Lack Substantiation and They Fail to Provide an Alternative Value Proposition . 17
     B. Defendants Provide No Evidence to Support Profit Projections .......................... 20
     C. Defendants Fail To Provide Key Details About How Their Compliance Reforms
        Will Be Implemented ............................................................................................ 23
     D. Other Aspects of the Business Plan Raise Serious Concerns ............................... 25
     E. Defendants Fail To Address How They Will Pay For Legal Obligations Resulting
        From Their Prior Conduct ..................................................................................... 28
IV. Conclusion ................................................................................................................. 31




                                                            i
      Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 3 of 36




                             TABLE OF PLAINTIFF’S EXHIBITS

Exhibit   Description                                                  PX _, [Page
                                                                       Range]
PX 1      Declaration of Abagail Zeviar (consumer)                           1 - 55
PX 2      Declaration of Alan Adelson (consumer)                            56 - 147
PX 3      Declaration of Bradley Panek (consumer)                          148 - 152
PX 4      Declaration of Bruno Roy (witness)                               153 - 288
PX 5      Declaration of Charles Buckley (consumer)                        289 - 293
PX 6      Declaration of Danielle Felts (consumer)                         294 - 307
PX 7      Declaration of Ugo Diribe (consumer)                             308 - 495
PX 8      Declaration of Dustyann Tyukody (consumer)                       496 - 652
PX 9      Declaration of George Fotion (consumer)                          653 - 655
PX 10     Declaration of Hussein Abtidon (consumer)                        656 - 666
PX 11     Declaration of Joseph Palamara (consumer)                        667 - 783
PX 12     Declaration of Joseph Webster (consumer)                         784 - 800
PX 13     Declaration of Jyothish Kaimal (consumer)                        801 - 908
PX 14     Declaration of Marie Roy (consumer)                             909 - 1224
PX 15     Declaration of Matthew Arvin (consumer)                        1225 - 1227
PX 16     Declaration of Michael Oniya (consumer)                        1228 - 1318
PX 17     Declaration of Nova Holness (consumer)                         1319 - 1346
PX 18     Declaration of Ronald Martin (consumer)                        1347 - 1351
PX 19     Declaration of Sydney Budina (consumer)                        1352 - 1457
PX 20     Declaration of Tracy Forth (consumer)                          1458 - 1461
PX 21     Declaration of Trina Larson (consumer)                         1462 – 1492
PX 22     Declaration of Robert Shompe (New Hampshire BBB)               1493 – 1586
PX 23     Declaration of Michelle Tavares (FTC Investigator)             1587 – 1652
PX 24     Declaration of Emil George (FTC Forensic Accountant)           1653 – 1683
PX 25     Declaration of Olivia Pennoyer (FTC Paralegal)                 1684 – 1731
PX 26     Expert Report of Prof. Russell R. Wermers                      1732 - 1805
PX 27     Declaration of Reeve Tyndall (FTC Investigator)                1806 – 3061
PX 28     Second Declaration of Reeve Tyndall                            3062 – 3100
PX 29     Third Declaration of Reeve Tyndall                             3101 – 3109
PX 30     Fourth Declaration of Reeve Tyndall                            3110 - 3116
PX 31     Declaration of Roshni C. Agarwal (FTC Forensic Accountant)     3117 - 3119
PX 32     Declaration of Kenneth Babikan (consumer)                      3120 - 3135
PX 33     Declaration of Robert Biello (consumer)                             3136
PX 34     Declaration of Donnie Durham (consumer)                        3137 - 3141
PX 35     Declaration of Elise Klein (consumer)                          3142 - 3178
PX 36     Declaration of Mark Macsenti (consumer)                        3179 - 3191
PX 37     Declaration of Mike Jean Pierre (consumer)                     3192 - 3196
PX 38     Declaration of Robert Sigler (consumer)                        3197 - 3234
PX 39     Declaration of Gary Walton (consumer)                          3235 - 3240
PX 40     Declaration of E.C. Wells (consumer)                           3241 - 3246


                                            ii
       Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 4 of 36



PX 41     Declaration of David Wrape (consumer)                                  3247 - 3251
PX 42     Second Declaration of Emil George                                      3252 - 3292
PX 43     Second Declaration of Olivia Pennoyer                                  3293 - 3320
PX 44     Fifth Declaration of Reeve Tyndall                                     3321 - 4579
PX 45     Rebuttal Report of Prof. Russell R. Wermers                            4580 - 4622
PX 46     Declaration of Emil George                                             4623 - 4629
PX 47     Sixth Declaration of Reeve Tyndall                                     4630 - 4773

Notes on exhibits: All exhibits cited in the FTC’ motions and memoranda submitted with this
filing (or previously submitted to the Court in this case) are referenced above as “PX [exhibit
number].” References include citations to relevant paragraphs by number, and to relevant
attachments by page number. The pages of the FTC’s exhibits are consecutively numbered.

                            TABLE OF REFERENCED FILINGS

ECF No.        Filing
2-1            FTC’s Memorandum in Support of a TRO
21             Signed TRO
123            Defendants’ Opposition to the PI
145            FTC’s Reply in Support of a PI
145-2          FTC’s Proposed PI
156            Receiver’s Report
165            Order Vacating Hearing and Requesting Briefing Schedule
176            Defendants’ Notice of Filing Business Plan
177            Defendants’ Business Plan
177-1          Attachment A to Defendants’ Business Plan
177-2          Attachment B to Defendants’ Business Plan
179            Supplemental Attachment to Defendants’ Business Plan




                                                iii
       Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 5 of 36




                            RESPONSE TO BUSINESS PLAN

       Per this Court’s order of February 4, 2021, ECF No. 165, FTC submits this Response to

RagingBull.com, LLC’s Business Plan and supporting documents filed by Defendants

RagingBull.com, LLC, Jason Bond and Jeff Bishop (collectively, “Defendants”), ECF Nos. 176,

177, 177-1, 177-2 and 179. RagingBull.com, LLC’s Business Plan (“Plan;” ECF No. 177) is just

as speculative and unsupported as the earnings claims Defendants have persisted in making for

years, despite knowledge that consumers were being harmed. Defendants ask this Court to let

them invest consumers’ money—the money they have obtained through deception—into a new

business venture that would have to be unlike any they have ever before operated. Yet they offer

no credible evidence to support their assertion that such a business would be profitable, and few

assurances they will not continue to violate the law in an effort to make ends meet.

       As explained below, the FTC has discovered that Defendants lied to payment processors

to maintain their access to the credit card networks after Defendants’ merchant accounts were

repeatedly terminated. Furthermore, the Temporary Receiver’s investigation confirmed that

Defendants have spent years making unlawful earnings claims and defrauding consumers.

During the COVID-19 pandemic in particular, Defendants bilked consumers out of tens of

millions of dollars before the Court entered a temporary restraining order (“TRO”) in this matter,

and many consumers lost sorely-needed savings when trying to follow Defendants’ investment

recommendations and advice. Defendants have engaged in their unlawful conduct for years,

despite numerous consumer complaints, multiple law enforcement investigations, and warnings

from the Better Business Bureau.

       Given their refusal or inability to operate lawfully in the past, Defendants have a difficult

burden to establish that they would be able to create a new business that would operate lawfully

and profitably. The FTC had hoped that the Plan would also demonstrate how Defendants could

make injured consumers whole in the process. As explained below, Defendants’ submission does

not adequately address this heavy burden, and the FTC respectfully submits that this is because


                                                 1
            Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 6 of 36




they would in fact be entirely unable to meet it. The FTC respectfully requests this Court enter

the FTC’s proposed preliminary injunction, ECF No. 145-2, which would appoint a Receiver

over the Raging Bull operation in order to preserve and marshal the corporate assets for redress

of consumers harmed by Defendants’ deceptive practices.

I.          Relevant Background

            Substantial evidence demonstrates that, for years, Defendants have operated a deceptive

scheme that used unsubstantiated and false earnings claims to sell their investment services. The

evidence shows Defendants’ marketing was replete with explicit and implicit representations that

purchasers of their services were likely to make substantial income. 1 Sworn consumer

declarations show that consumers purchased because they believed that Defendants’ services

would help them make money. 2 Defendants never had substantiation to support such claims.

            As one of Raging Bull’s own “gurus” described it, “Raging Bull’s advertising is …

designed to elicit responses from consumers who want fast money,” 3 and he was “unsure” if the

company could survive without earnings claims and trade alerts. 4 After reviewing a sample of

Raging Bull’s advertising on one internet platform, the Temporary Receiver found the

“overwhelming majority” focused on the “gurus’” wealth and the idea that subscribers could

realize similar gains with Raging Bull’s services. 5 This is consistent with the FTC’s findings. 6

The Temporary Receiver also noted that “more than 2/3 of the marketing emails the receivership

     1
   Defendants’ deceptive earnings claims designed to convince consumers to purchase their
services were ubiquitous throughout their marketing, including in promotional videos for their
services, email marketing, websites and sales pages. PX 43, Att. A., pp. 3299-3320.
     2
   ECF No. 145 at 14 n.65; see also ECF No. 156 at 58 (noting “[m]any” consumers “have
indicated that they decided to subscribe to Raging Bull because they believed that they could
achieve profits like those described in Raging Bull’s ads and that they could do so quickly and
with little effort.”).
     3
    ECF No. 156 at 45 (recounting interview with Nathan Bear); see, e.g., PX 27, ¶ 24, Att. OO,
2150 (“[Y]ou can literally look over my shoulder and pay you back [sic][piggyback] on the
trades with doing nothing more than picking up that spoon and taking a bite of that sweet
honey.”).
     4
         ECF No. 156 at 45-46.
     5
         Id. at 53-54.
     6
         PX 43, pp. 3299-3320; see generally PX 27.

                                                      2
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 7 of 36




team reviewed” made deceptive earnings claims of the types alleged by the FTC, and that such

claims have been “a prominent feature of the Company’s advertising.” 7

         The Temporary Receiver also disagreed with Defendants’ attempts to characterize their

past advertising as having an educational focus, noting the ads instead “herald[ed] ‘consistent

profits, week after week after week,’ ‘100% profits each week,’ and breakthroughs ‘poised to . . .

ignite your profits into uncharted territories.’” 8 Consistently, the “focal point” of Raging Bull’s

advertising has been “the real-time trade alerts, live streaming services, and weekly watch lists,

which Raging Bull claims are based on strategies that [purportedly] result in ‘money doubling

potential.’” 9 For some customers, what “entices” them to subscribe “is not Raging Bull’s

educational content,” but the idea that “all they have to do is follow the trade alerts of the

instructors in order to make profits.” 10 Defendant Jeff Bishop, Raging Bull’s CEO, has even

advertised the fact that his service, Bullseye Trades, was “not a training course,” 11 a statement

representative of numerous ads that emphasize how little time and effort is required for

consumers to profit using Raging Bull’s services, if consumers merely follow the alerts. 12

         On the strength of the FTC’s initial evidence, this Court entered a TRO on December 7,

2020, ECF No. 21, barring Defendants from using such claims, requiring Defendants to disclose

their assets, and freezing or ordering the preservation of those assets for potential redress to

consumers injured by Defendants’ deception. After briefing on the FTC’s motion for a

preliminary injunction was complete, the Court directed Defendants to submit a brief describing


  7
      ECF No. 156 at 57.
  8
    Id. at 58.
  9
    Id. at 46.
  10
     Id. at 51; see also, e.g., PX 1 ¶ 3; PX 3 ¶ 4; PX 5 ¶¶ 2; PX 7 ¶ 4, 6; PX 8 ¶ 3; PX 10 ¶ 2; PX
15 ¶ 3; PX 17 ¶ 3; PX 18 ¶ 2; PX 19 ¶ 4; PX 21 ¶ 4.
  11
     ECF No. 156 at 58.
  12
     Id. at 58, 45; see also ECF 2-1 at 14-15; PX 27, Att. OO, p. 1971 (Bishop: “[i]f you can't
make money with it, then what's the point?”); id. p. 2148 (“JEFF BISHOP: So you’re sending the
actual video of how to make the trade that you’re making? JASON BOND: Yeah, all of them.
JEFF BISHOP: It’s like spoon-feeding profits. JASON BOND: Exactly. That’s what clients pay
for.”).

                                                  3
       Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 8 of 36




a proposed business plan, explaining how Defendants could operate legally and profitably during

the pendency of this case. ECF No. 165. Defendants submitted their plan in response to the

Court’s order. ECF Nos. 176, 177.

       For the reasons set forth below, this Court should not permit Raging Bull to restart

operations. Instead the FTC respectfully requests that the Court issue the proposed preliminary

injunction, ECF No. 145-2, and appoint a Permanent Receiver to preserve and marshal the

limited assets remaining for consumer redress.

II.    Defendants’ Business Plan Does Not Address The Fact That Defendants Have
       Refused To Correct Their Unlawful Behavior Despite Years Of Warnings
       In their brief describing their proposed business plan, Defendants wholly fail to grapple

with their prior activities, let alone present evidence or plans about how they would undertake

the massive changes needed to operative lawfully and profitably. Defendants operated

deceptively for years, despite numerous consumer complaints, negative online reviews, law

enforcement investigations, and warnings from payment processors and vendors. Rather than

amend their practices and act lawfully, Defendants chose to continue marketing their services
with false and unsubstantiated claims and failed to provide a simple mechanism for consumers to

cancel. Even after their merchant accounts were repeatedly terminated, Defendants continued

their unlawful practices. In the process, they bilked consumers out of over $196 million. 13

       A.      Defendants Lied to Payment Processors to Obtain Consumers’ Payments
       The FTC has uncovered that, after their merchant accounts were terminated, Defendants

resorted to lying on merchant account applications they submitted in order to keep accepting


  13
    PX 46, ¶ 8. The FTC originally estimated the consumer harm resulting from Raging Bull’s
deceptive practices to be over $137 million. PX 24, ¶ 10; ECF No. 1 ¶ 6. This initial estimate
was based on a review of Defendants’ bank records from April 2017 through May 2020. Id.
Based on a review of additional bank records obtained since the FTC first filed, the FTC now
estimates consumer injury to be over $196 million, for the time period from April 2017 through
November 2020. PX 46, ¶ 8. This estimate does not take into account the consumer harm that
occurred prior to April 2017, as the FTC has not obtained those records at this time. Between
July and November 2020—during the pandemic, and at a time of record unemployment—
Defendants took $40,438,501 from consumers. Id. at ¶ 9. At the same time, Raging Bull took out
a Paycheck Protection Program loan in April 2020. See ECF No. 156 at 12-13.

                                                 4
       Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 9 of 36




consumers’ credit card payments. Raging Bull accepted the vast majority of consumers’

payments via credit card, primarily through merchant accounts it established with banks and

payment processors. 14 But Raging Bull’s deceptive business model made it difficult for the

company to access the credit card networks, as its merchant accounts were terminated repeatedly.

              1.      Raging Bull’s Merchant Accounts Had High Chargebacks And Were
                      Terminated Repeatedly

       Many disgruntled Raging Bull consumers sought to recoup their credit card payments by

filing disputes known as “chargebacks.” 15 A high rate of chargebacks is a common indicator of

fraud. 16 Until July of 2019, Raging Bull primarily relied on Bank of America to process

consumers’ credit card payments. But Bank of America and its processor, First Data Merchant

Services (now known as “Fiserv”), repeatedly raised concerns with Raging Bull that consumer

chargebacks were high. 17 On January 30, 2018, a First Data representative emailed Jordan

Reyna 18 of Raging Bull, noting high chargeback rates and asking what the company was doing to

address the problem. 19 On May 22, 2018, a First Data representative emailed Jordan Reyna

regarding an upcoming call: “The main talking point of the call will be chargebacks. The levels

have been extremely high for a long time. The analyst who preceded me, Rosemarie, was even
 14
     PX 46, ¶ 8.
  15
     See PX 47, Att. A, pp. 4710-14, PX 47, Att. A, p. 4716; PX 47, Att. A, pp. 4689-99.
  16
     See FTC v. Commerce Planet, Inc., 878 F. Supp. 2d 1048, 1075-76 (C.D. Cal. 2012) aff’d in
part, vacated in part, remanded, 815 F.3d 593 (9th Cir. 2016) (high chargeback rates are an
indicator of fraud); FTC v. Grant Connect, LLC, 827 F. Supp. 2d 1199, 1222 (D. Nev. 2011) aff’d
in part, vacated in part 763 F.3d 1094 (9th Cir. 2014) (same).
 17
    PX 47, Att. A, pp. 4710-14.
 18
    Jordan Reyna was Raging Bull’s Director of Finance and reported directly to Defendant Jeff
Bishop, partial owner and CEO. Reyna was involved in the opening and maintenance of Raging
Bull’s merchant accounts.
 19
    The representative noted: “Chargeback levels for the last few months are as follows:
  -     Oct 2017 – 7.18% by volume, 5.66% by count
  -     Nov 2017 – 4.72% by volume, 3.19% by count
  -     Dec 2017 – 1.64% by volume, 2.24% by count
  -     Jan 2018 – 3.64% by volume, 4.57% by count.” PX 47, Att. A, p. 4711. Historically,
chargeback rates of 1% or more triggered the fraud monitoring programs of the credit card
networks. See Commerce Planet, Inc., 878 F. Supp. 2d at 1075-76.

                                               5
       Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 10 of 36




working with you guys to reduce chargebacks, but levels remain high.” 20 In early 2019, First

Data informed Reyna that the credit card company Discover had terminated Raging Bull’s access

to the Discover network, based on Discover’s own research and “cardholder complaints.” 21

Ultimately, Bank of America informed Raging Bull that it would terminate Raging Bull’s

merchant account on a phone call with Jordan Reyna on July 2, 2019. 22 Reyna received the

Bank of America termination notice via email that day; he then forwarded the termination letter

to Jeff Bishop. 23
        After Bank of America notified Raging Bull that its account would be closed, Raging

Bull used Stripe, a payment processor, to continue to accept consumer’s credit card payments.

But Raging Bull was concerned about its ability to continue to access the credit card networks. In

a March 2020 email, Raging Bull employee Jordan Reyna reported on the challenges the

company faced in obtaining merchant accounts:

                Right now, I’m in talks with Balanced Processing, SMB Global
                and Nuvei. They have all been in process the past few months with
                a lot of back and forth on merchant and credit card requirements
                for them to do business with us.

                To be 100% honest with you, each of them have [sic] been
                challenging to work with and we haven’t even started processing
                with them. 24
Reyna then explained that the company was making all these efforts out of concern that their

main payment processor, Stripe, would terminate Raging Bull’s account. 25

        Raging Bull had good reason for its concern that Stripe might terminate it, too. On

August 28, 2020, Raging Bull was notified that the company’s Stripe account was placed on


  20
     PX 47, Att. A, p. 4710.
  21
     PX 47, Att. A, p. 4707.
  22
     PX 47, Att. A, p. 4743.
  23
     PX 47, Att. A, p. 4743-45.
  24
     PX 47, Att. A, p. 4702.
  25
     PX 47, Att. A, p. 4702 (“[t]his was all to have a backup processor in case Stripe decided to
part ways for any reason.”).

                                                 6
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 11 of 36




Mastercard’s Excessive Chargeback Monitoring Program. 26 Shortly thereafter, on September 11,

2020, Stripe notified the company that it would terminate Raging Bull’s merchant account. 27 On

September 22, 2020, the processor Nuvei asked Raging Bull to explain a spike in chargebacks on

the account it had opened for the company just six months earlier; a week later it also terminated

Raging Bull’s account. 28 And on October 5, 2020, WePay—another Raging Bull payment

processor—terminated a Raging Bull account that was open for only a few weeks. 29 WePay

informed Raging Bull that it did this because Raging Bull had a “high risk for chargebacks.” 30

                 2.      Defendants Lied On Merchant Account Applications
          Rather than reform the deceptive practices that concerned its payment processors and the

customers filing chargebacks, Raging Bull employed subterfuge in an effort to maintain access to
the credit card networks and consumers’ money. In December 2019, in response to the payment

processor Nuvei’s inquiry about whether Raging Bull’s earnings claims were substantiated,

Jordan Reyna falsely responded: “We collect proof from client testimonials before we utilize

them as marketing materials. We aim to maintain the highest ethical standards and that has

served our business well and separated us from the competition.” 31 In fact, Raging Bull has

admitted in this litigation that it “does not verify the income claims of its subscribers.” 32

          In that same email, Reyna also did not disclose that Bank of America had in fact

terminated Raging Bull’s merchant account, despite being asked about the status of that account.
Nuvei posed the following question (through a sales agent): “[i]t appears that before August

[2019], the merchant processing [sic] a substantial amount through their Bank of America

merchant account. Please clarify the merchants [sic] current relationship with Bank of America.

  26
       PX 47, Att. A, p. 4716.
  27
       PX 47, Att. A, p. 4700.
  28
     PX 47, Att. A, pp. 4689-99; 4746-48.
  29
     PX 47, Att. A, pp. 4680-4681.
  30
     PX 47, Att. A, p. 4679.
  31
     PX 47, Att. A, p. 4703.
  32
       ECF No. 123 at 37.

                                                   7
       Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 12 of 36




Will they be opening a third merchant account through Nuvei or transferring volume?” In

response, Reyna did not disclose that Bank of America had sent Raging Bull a termination letter

in July of 2019, requiring the company to find another processor by August. Instead, Reyna

stated:

                 [w]e were working with Bank of America from the launch of
                 RagingBull through the end of last year. Their small business
                 online features were very limited and not user friendly. We
                 ultimately decided to move banks over to Chase and have been
                 much more pleased with their support, feature rich small biz
                 dashboard and timelines of implementation. Bank of America was
                 a positive relationship, but we simply outgrew what they had to
                 offer. 33
Nuvei ultimately opened a merchant account for Raging Bull.

          In four separate merchant applications for merchant accounts completed in September

and October of 2020—at a point when Discover, Bank of America and Stripe had already

terminated the company’s accounts—Raging Bull falsely stated that the company had not

previously had a merchant account terminated:

          1) On September 23, 2020, in response to the following question on a merchant account
             application: “[h]as Merchant or any Principal been terminated as a Visa / MasterCard
             Merchant (TMF)?” Raging Bull responded “No.” The application also inquired as to
             the reason Raging Bull left its current acquiring bank; Raging Bull responded: “[p]oor
             service and support, does not facilitate growth.” Defendant Jeff Bishop signed the
             application. 34

          2) On September 24, 2020, on another merchant account application, Raging Bull stated
             that the company’s previous processor was Stripe. When asked why they left, Raging
             Bull checked boxes for “service” and “rate;” but did not check the box for
             “terminated.” Defendants Jeff Bishop and Jason Bond signed the application. 35

          3) In another application signed by Defendants Jeff Bishop and Jason Bond on October
             1, 2020, in response to the following question: “[h]ave merchant or owners /


  33
    PX 47, Att. A, p. 4703.
  34
    PX 47, Att. A, p. 4684 (merchant application for Fresno First Bank; Base Commerce was the
processor).
  35
   PX 47, Att. A, pp. 4736-37 (merchant application for Westamerica Bank; BankCard USA
Merchant Services, Inc. was the processor).

                                                  8
       Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 13 of 36



           principals ever been terminated from accepting bankcards for this business or any
           other businesses?” Raging Bull checked the box for “no.” 36

       4) In response to the following question on a merchant application: “Have you ever been
          terminated from accepting bankcards?” Raging Bull checked the box for “No.”
          Bishop and Bond signed the application on October 2, 2020. 37
       Defendants also misrepresented their refund policy in applications for merchant accounts

in the fall of 2020. In six merchant applications completed between September and October

2020, the company variously stated that Raging Bull: (1) had a no refund policy, (2) had a thirty-

day refund policy, or (3) had a full refund policy:

       September 23, 2020           In response to an application question about its return
                                    policy, Raging Bull stated: “no refunds.” 38
       September 24, 2020           In response to an application question about its return
                                    policy, Raging Bull checked the “full refund” box. 39
       September 28, 2020           In response to an application question about its return
                                    policy, Raging Bull stated: “full refund.” 40
       October 1, 2020              In response to an application question about its return
                                    policy, Raging Bull stated “no refunds.” 41
       October 2, 2020              In response to an application question about its return
                                    policy, Raging Bull stated “no refund.” 42
       October 20, 2020             In response to an application question about its return
                                    policy, Raging Bull stated “Refund in 30 days or
                                    less.” 43


  36
     PX 47, Att. C, p. 4759 (merchant application for Avidia Bank; Maverick Bankcard, Inc. was
the processor).
  37
     PX 47, Att. B, p. 4749 (merchant application for Evolve Bank & Trust; Cardflex, Inc., d/b/a
Cliq was the processor).
  38
     PX 47, Att. A, p. 4685 (merchant application for Fresno First Bank; Base Commerce was the
processor). The application was signed by Defendants Bishop and Bond. Id. p. 4687.
  39
    PX 47, Att. A, pp. 4737 (merchant application for Westamerica Bank; BankCard USA
Merchant Services, Inc. was the processor). The application was signed by Defendants Bishop
and Bond. PX 47, Att. A, pp. 4737.
  40
    PX 47, Att. A, 4726 (merchant application for Synovus Bank; Priority Payment Systems was
the processor). The application was signed by Defendants Bishop and Bond. PX 47, Att. A, pp.
4729.
  41
     PX 47, Att. C, p. 4759 (merchant application for Avidia Bank; Maverick Bankcard, Inc. was
the processor). The application was signed by Defendants Bishop and Bond. Id. p. 4760.
  42
     PX 47, Att. B, p. 4749 (merchant application for Evolve Bank & Trust; Cardflex, Inc., d/b/a
Cliq was the processor). The application was signed by Defendants Bishop and Bond. Id. p.
4752.

                                                 9
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 14 of 36




          In communications with the Better Business Bureau and consumers, both before and after

submitting these merchant account applications, however, Raging Bull stated that it had a policy

of not providing refunds to consumers. 44 An FTC investigator reviewed the terms and conditions

of Raging Bull products online, and found that all provided that Raging Bull would not provide

consumer refunds. 45 Raging Bull’s statements to payment processors claiming otherwise were

false.

          B.      Defendants Have Knowingly Relied on Deception To Sell Their Services For
                  Years
          Despite knowing from the company’s earliest days that customers were not getting what

they paid for and were being harmed by Raging Bull’s policies and practices, Defendants did

little if anything to change. Defendants started operating in 2014 under the name Lighthouse

Media, then changed the corporate name to RagingBull.com, LLC December 8, 2016. On

December 14, 2016, an employee at Raging Bull sent an email to Bishop arguing that Defendants
could work with a third party to help with “DAMAGE CONTROL on bad past pr,” which had

already become a problem for the company. The employee suggested they could improve

transparency with clients about issues like the “refund policy/don’t mirror trades, learn and

develop your own style” and “not playing stockbroker by advising them.” 46 Evidently, Raging

Bull did not change its practices, because up until the entry of this Court’s TRO, consumers
continued to complain about deception in regard to these same issues. 47

          Defendants knew that their marketing relied on deceptive claims in order to convince

consumers to purchase their services, and they continued to employ such practices despite

  43
     PX 47, Att. A, p. 4718 (merchant application for Commercial Bank of California; Electronic
Commerce was the processor). Defendant Bishop signed the application. Id. p. 4720.
  44
     On September 15, 2020, Michael Bowers, Raging Bull’s Director of Client Services,
informed the New Hampshire Better Business Bureau that Raging Bull has “a no refund policy.”
PX 44, p. 3446. On December 3, 2020, Raging Bull informed a consumer: “RagingBull has a
strict no refund policy” PX 47, Att. A, pp. 4714-15.
  45
       PX 47 ¶¶ 2-4.
  46
       PX 44, Att. P, p. 3443.
  47
       See PX 43, Att. A, pp. 3299-3320.

                                                 10
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 15 of 36




internal resistance. On July 21, 2017, one of Raging Bull’s contractors, Barry Bensa, reached out

to Petra Hess, a Raging Bull “guru” at the time, to discuss writing a promotional sales letter on

her behalf for her Raging Bull services. Petra said to the contractor, “[i]f you’re going to write

one of those hypey, smoke and mirrors sales letters I get all the time and immediately delete, I

will not approve it.” The contractor emailed Bishop about this communication and Bishop

forwarded to Bond stating, “Petra giving Barry a hard time here. She doesn’t feel the need to sell

I guess?” After some back and forth, Bishop stated, “I’m putting Barry to work with someone

else who doesn’t care about hype as long as it sells.” 48

          Soon after this exchange, on September 8, 2017, the Better Business Bureau (“BBB”)

sent Jason Bond Picks a letter seeking substantiation for Raging Bull’s earnings claims and

informing the company of complaints regarding consumers’ difficulties cancelling and receiving

refunds. This letter spelled out the BBB’s Code of Advertising and set forth advertisers’

responsibilities, including the requirement to possess substantiation at the time claims are

made. 49 It also cited to a particular Raging Bull advertisement and asked for substantiation.

Specifically, it asked “if the advertised claims are typical results of customers who use the

service” and, if they were not, the BBB asked for the typical experience of customers using the

service. 50 In addition, the letter pointed out that the BBB received numerous complaints about

Defendants, in which consumers “allege they either call or go online to cancel their subscriptions

to Jason Bond Picks. However, they are still charged for their services and refunds are declined



  48
     PX 47, Att. A, p. 4632-35.
  49
     See PX 44, Att. P, pp. 3439-41. Specifically, “Advertisers should be prepared to substantiate
any objective claims or offers made before publication or broadcast. Upon request, they should
present such substantiation promptly to the advertising medium or BBB. Misrepresentation may
result not only from direct statements, but by omitting or obscuring a material fact. Additionally,
the testimonials and endorsements section of the Code states in general, advertising which uses
testimonials or endorsements is likely to mislead or confuse if a consumer’s experience
represented in an advertisement is not the typical experience of those using the product or
service, unless the advertisement clearly and conspicuously discloses what the expected results
will be.” Id. p. 3439-40.
  50
       Id. p. 3440.

                                                 11
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 16 of 36




to the consumers due to them not cancelling within the contracted time frame.” 51 Defendants

never bothered responding to this letter. 52 Instead, they continued to use earnings claims they

could not substantiate, 53 and failed to provide a simple mechanism for consumers to cancel their

subscriptions up until the date the FTC filed this lawsuit. 54

          In 2018 and 2019, Defendants became aware of two separate and independent

government investigations into their advertising and investment advice activities—one by the

Securities and Exchange Commission (“SEC”), and one by the New Hampshire Department of

State’s Bureau of Securities Regulation (“NHSB”). 55 These agencies alerted Raging Bull to

various concerns with its practices, including that Raging Bull made performance guarantees and

posted false advertising images that gave the impression Defendants were successful millionaire

traders. After learning of these investigations and the specific concerns raised, Defendants did

not meaningfully change any of the challenged practices and continued to aggressively sell their

services using false and unsubstantiated earnings claims.

          Defendants’ unlawful acts continued without pause until entry of the TRO in this matter.

From at least 2017 through 2020, Defendants received hundreds of complaints from consumers

directly, from TrustPilot, and from the BBB. 56 These included, among other things, complaints

about consumers losing money, their inability to follow and make money from Defendants’ trade

alerts, their inability to obtain a refund, their inability to cancel, and requests for substantiation.

None of these gave Defendants pause. Despite years of complaints, negative reviews, and

warnings, Defendants chose to continue in their practices; in the process, they raked in nearly

$200 million from the consumers they were harming. 57

  51
       Id. pp. 3439-3441.
  52
       PX 22, Att. C, p. 1553.
  53
     ECF No. 156 at 35-36, 60.
  54
     ECF No. 2-1 at 25-28 & n.133.
  55
     ECF No. 123 at 14.
  56
     See, e.g., PX 44, Att. O, pp. 3340-3407, Att. P, pp. 3408-3848; PX 47, Att. A, p. 4645.
  57
       PX 46, ¶ 8.

                                                   12
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 17 of 36



          C.      Defendants Tried to Hide Negative Consumer Reviews Online to Continue to
                  Perpetuate Their Scheme
          Rather than heeding the complaints they were getting from consumers and reading in

negative online reviews, Defendants adopted a combative approach toward their customers and

actively tried to suppress negative reviews. 58 This allowed Defendants to continue to operate

their scheme and attract new customers, despite many consumer complaints online about Raging

Bull’s deceptive practices.

          On April 21, 2020, the online review platform TrustPilot sent Raging Bull an email

pushing back on Defendants’ practice of flagging and reporting negative reviews without

justification in order to get them taken down. The email stated:

                  If a reviewer can document a genuine buying or service experience
                  and/or their review doesn’t contravene our guidelines for the
                  reason that it has been reported, we have no basis on which to
                  remove it or ask the reviewer to edit it. While we understand that
                  this can be frustrating for companies, we have to reinstate the
                  review on TrustPilot. 59
Subsequently, TrustPilot warned Defendant Jeff Bishop that Raging Bull was misusing its

reporting tool and referenced complaints Raging Bull reported without justification between

January 30, 2020 and April 30, 2020 for jasonbondpicks.com. 60

          Despite TrustPilot’s warning, on September 6, 2020, after receiving a 1-star review,

Bishop emailed Raging Bull staff, writing: “I don’t know who manages RB responses, but we

need to stay on top of these. If we can’t get rid of them, we need to combat them with responses

about why what they are claiming isn’t true or makes no sense. We can’t leave things like this

unattended.” 61 Three days later, on September 9, after another 1-star review, Bishop again

emailed Raging Bull staff, saying “[w]e need to come up with a plan to get our top members to




  58
     ECF No. 145 at 15-18; PX 47, Att. A, pp. 4638-40, 4643-44, 4646-48.
  59
     PX 47, Att. A, p. 4653.
  60
     PX 47, Att. D, pp. 4772-4773.
  61
       PX 44, Att. P, p. 3453.

                                                  13
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 18 of 36




submit some positive reviews and keep contesting the unverified ones like this.” 62 On

September 20, 2020, TrustPilot suspended Raging Bull’s access to their reporting tool for

jasonbondpicks.com between September 21, 2020 through October 5, 2020, stating “[d]espite

our previous warning, you continued to misuse our reporting tool and violate our Guidelines for

Businesses.” 63

          On October 5, 2020, the same day their suspension was ending, TrustPilot sent Bishop an

email telling him that they noticed his account has reported “quite a few reviews lately.” The

email discussed ways to turn negative reviews into an advantage and provided links to

suggestions. The email also stated, “Be fair and don’t report reviews simply because they’re

negative.” 64 Yet, Raging Bull continued its practices. On October 12, 2020, the Director of

Operations at Raging Bull emailed the company’s TrustPilot representative stating that “any

reviews with the word “scam” should be automatically removed from my understanding? How

would I go about getting those down/reported.” 65 On October 23, 2020, TrustPilot again warned

Raging Bull, stating it was violating its terms of service by making invalid reports of 1-2 star

reviews between July 24, 2020 and October 24, 2020 for the domain ragingbull.com. 66 Despite

multiple warnings, Defendants maintained their improper practices and continued to attempt to

suppress negative reviews.

          Not only did Defendants attempt to suppress their customers’ complaints, but they also

showed utter contempt for their customers. 67 For example, one consumer who purchased


  62
       Id. p. 3450.
  63
     PX 47, Att. A, p. 4649.
  64
     Id. p. 4645.
  65
     Id. p. 4642. An email from July 2020 shows Defendants routinely flagged reviews with the
word scam. Despite a negative review that very specifically described the programs the
consumer purchased, his inability to obtain the 30 day money back guarantee, his losses—in the
thousands—by following Bishop’s trade alerts, and Raging Bull’s aggressive email and webinar
marketing, the Director of Operations exclaimed that “the word scam means it can automatically
come down!” Another employee responded with heart emojis. Id. p. 4651.
  66
       PX 44, Att. P., p. 3444-45.
  67
       See ECF No. 145 at 15-18.

                                                 14
           Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 19 of 36




Dennis’s Fast 5 Trades service complained about the inability to reach anyone to receive the

promised 30 day money back guarantee. 68 Bishop forwarded this email to Raging Bull staff and

responded by saying, “This person either needs to be deleted or totally humiliated in a response

from us for their stupidity.” 69 Another consumer left a review complaining that he could not get

a refund after he purchased a service with a 30 day refund guarantee. Bishop forwarded this to

Raging Bull staff and responded by stating, “Take the time to break down their complaint to the

point where it just looks stupid they would even be posting this.” 70

           Each time Defendants were confronted with the consequences of their deceptive

practices, Defendants had a choice. And, over and over again, they chose to continue making

false and unsubstantiated earnings claims to consumers, and pursued a strategy of:

       x   lying to payment processors;

       x   adhering to a strict no refund policy, despite making contrary statements to payment
           processors and consumers;

       x   forcing consumers to switch services rather than refunding 71;

       x   failing to provide consumers a simple mechanism to cancel 72; and then


       x   actively suppressing negative reviews and complaints.



  68
    PX 47, Att. A, 4638-41. Despite promising this money back guarantee in a handful of their
products, the evidence shows that Defendants made it difficult if not impossible for consumers to
actually obtain their money back. See, e.g., PX 9, ¶¶ 6-7; PX 12, ¶¶ 11-14; PX 40, ¶ 3PX 27, ¶¶
56-59; PX 47, Att. A, pp. 4655-4678.
  69
    PX 47, Att. A, p. 4640. Another consumer complained that the marketing videos make it
appear “they have nothing but huge gains but in reality that’s far from the truth,” “they will
constantly harass you to keep buying more and more services,” and “when you contact customer
service and call them out on all their bold claims they tell you this is just for educational
purposes only.” Id. pp. 4643-44. Despite many other consumers complaining about these very
issues, Bishop forwarded this to Raging Bull staff and responded “This one guy keeps trolling
our account. I don’t know if he’s getting removed all the time but it’s definitely bad for us as he
constantly suggests to people they turn us into the authorities. We gotta stop that.” Id. p. 4643.
  70
       Id. p. 4647.
  71
       ECF No. 145 at 15 n.67.
  72
       Id. at 21 n.98.

                                                   15
       Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 20 of 36




These are not the actions of business owners who will come into compliance with the law,

maintain their compliance over time, and treat consumers with honesty and fairness in the future.

These are the actions of people who consistently have chosen profit over truth.

III.    Defendants’ Business Plan Fails to Establish They Can Run This Business Lawfully
        and Profitably
        Defendants’ business plan is inadequate and unsupported. Broadly, the Plan proposes to

reinitiate operations in two phases. ECF No. 177 at 1. During Phase 1, over the course of

approximately 60 days, the company would begin to reorganize itself, invest in compliance

infrastructure and customer support, and resume operations with respect to existing

subscriptions. Id. at 1, 9-11. The Company would also support a Court-appointed Compliance

Monitor in establishing audit procedures. Id. at 1, 12. During Phase 2, the Company proposes to

begin marketing to new customers and resume full operations under supervision of the Monitor.

Id. at 1, 13.

        Little detail is provided on how Raging Bull will implement these broad plans or why

Raging Bull believes it will be profitable or lawful. As described below, the Plan fails to answer

the most fundamental questions facing the company: (1) how will it advertise without unlawful

earnings claims?; and (2) why is this company—which has relied entirely on such claims to

make sales in the past—certain it will survive that transformation? Raging Bull seems to expect

that it can continue to sell its products with earnings claims in Phase 2 as long as those claims are

reviewed by a Monitor and compliance personnel. But Raging Bull fails to recognize it cannot

use earnings claims at all without substantiation—it has none.

        Raging Bull provides no plan for how it will develop substantiation, which if feasible

would take significant time; nor does it provide an alternative plan for advertising. Without an

explanation of what the company’s new value proposition will be without earnings claims,

Raging Bull’s profit projections are baseless. The Plan also fails to explain how other key

changes will be implemented, reading more like a recitation of the Temporary Receiver’s

recommendations rather than as a hard analysis that the Company has actually thought through


                                                 16
       Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 21 of 36




and researched. Worse yet, parts of the Plan suggest the company intends to continue operating

in ways that harm consumers, and the Plan makes no mention of how Raging Bull will make

whole its former customers harmed by the company’s panoply of law violations.

       Defendants ask the Court to earmark millions of dollars wrongfully taken from

consumers through blatant deception—including the $10.75 million from frozen funds and “up

to $10 million of their personal assets” that Bishop and Bond offer to invest 73—and permit them

to use it to run this speculative enterprise. The evidence strongly counsels against doing so.

       A.      Defendants Cannot Continue to Advertise with Earnings Claims Because
               They Lack Substantiation and They Fail to Provide an Alternative Value
               Proposition
       Defendants’ proposed business plan appears to anticipate using earnings claims, but fails

to address the fact that Raging Bull lacks the substantiation necessary to make such claims.

Defendants’ Plan also fails to explain how they will develop the substantiation needed to make

earnings claims, or to articulate an alternative value proposition that does not involve telling

consumers they can make money. Defendants only propose to cease using “earnings claims,

consumer testimonials, or any misrepresentations of any type regarding the Company’s services”

for the first sixty days of operation, during Phase 1. ECF No. 177 at 9. After that point,

Defendants anticipate continuing to make earnings claims under the review of a court-appointed

Monitor and new compliance personnel. 74

       No amount of review can fix the underlying problem: Defendants cannot make earnings

claims without substantiation. 75 Even claims that are literally true—for example, a truthful

statement that a “guru” made a certain amount of money or that a past trade achieved certain

profits—can easily be deceptive if they create a false or unsubstantiated net impression that a



  73
    ECF No. 177 at 14-15.
  74
    See ECF No. 177 at 9-13 (mentioning review procedures, but not promising to cease
earnings claims during Phase 2).
  75
    Grant Connect, 827 F. Supp. 2d at 1214; Direct Mktg. Concepts, Inc., 569 F. Supp. 2d 285,
298 (D. Mass. 2008).

                                                 17
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 22 of 36




typical consumer can expect similar profits. 76 This applies to both express and implied claims,

including testimonials that represent certain profits as typical. 77

          Raging Bull does not have substantiation to support earnings claims. When interviewed

by the Temporary Receiver, Bishop admitted “that Raging Bull has never systematically

reviewed its “gurus’” track records with the trading strategies that Raging Bull markets to the

public,” much less the track record of consumers using the service, and in fact, “Mr. Bishop was

not even aware of the track record of the trade ideas pitched by his own service.” 78 Nor do

Defendants have substantiation that the (unverified) consumer testimonials they used were

representative of typical consumers’ results. 79 Yet, as Bishop admitted in internal

correspondence, these have been among Defendants’ most effective advertising tactics. 80 As

Bishop stated, “[t]his is how you sell. The proof. The testimonials. The actual email copy. It

makes it look like any child could do this and make money” and “[t]he social media testimonials



  76
    See FTC v. Febre, No. No. 94-C-3625, 1996 WL 556957, *2, *6 (N.D. Ill. 1996), aff’d 128
F.3d 530 (7th Cir. 1997) (adopting magistrate’s finding that earnings claims that exceeded
amounts typically received by program participants were deceptive); Five Star Auto, 97 F. Supp.
2d 502, 528 (S.D.N.Y. 2000) (reasonable for consumers to assume the promised rewards were
achieved by the typical participant); In re Amway, 93 F.T.C. 618, 729-32 (1979) (despite specific
earnings claims and disclaimers that some would earn more or less, claims violated Section 5
because the earnings were not typical).
  77
     FTC v. Bronson Partners, LLC, 564 F. Supp. 2d 119, 125 (D. Conn. 2008) (“[W]hen an
advertisement contains a testimonial reflecting the experience of an individual with a product,
there is an implicit representation that such experience reflects the typical or ordinary results
anyone may anticipate from use of the product.” (quotation omitted)); see also 16 C.F.R. § 255.1,
255.2(b) (an advertiser must have “substantiation that the endorser’s experience is representative
of what consumers will generally achieve,” or else “the advertisement should clearly and
conspicuously disclose the generally expected performance in the depicted circumstances, and
the advertiser must possess and rely on adequate substantiation for that representation.”).
  78
       ECF No. 156 at 57.
  79
       Id.; ECF 2-1 at 23 & n.111, 24-25.
  80
     Bond and Bishop have a long history of selling their services through the use of testimonials.
Jason Bond started Penny Stock Live in 2011. The webpages from 2011 show consumer
testimonials and the offer of real time trade alerts. PX 27, Att. YYY, pp. 2384-2385. Penny Stock
Live morphed into Jason Bond Picks in 2011. Id. p. 2386. This service ran from 2011-2019. PX
27, ¶ 62. The webpages show that Jason Bond Picks’ website continued to use consumer
testimonials, examples of winning trades, and the offer of real time trade alerts. Id., Atts. YYY-
ZZZ, pp. 2386-2410.

                                                  18
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 23 of 36




carry the most weight.” 81 If Defendants do plan to use earnings claims in the future, they would

need to develop a process for obtaining substantiation that a typical customer makes the

advertised magnitude of profits, and would also need to develop a process for verifying all

testimonials before use.

          Ads involving Defendants’ trade alerts, which Raging Bull plans to continue offering, 82

are particularly problematic. Raging Bull has always advertised these alerts in ways that create a

net impression consumers can copy the trades to make money. 83 Consumers have lost

tremendous sums of money trying to follow these alerts. 84

          Not only does Raging Bull lack substantiation for the claim that its alerts are profitable,

Defendants also failed to contest Professor Russell Wermers’s opinion that Raging Bull’s trade

alerts are not likely to make consumers money in general, due to market dynamics. As the expert

explained, even if Raging Bull’s founders were consistently profitable traders themselves,

following trade alerts is not likely to work well for most consumers for the securities that Raging

Bulls’ “gurus” trade, or the time-sensitive trading styles they employ. 85 Raging Bull did not

contest these points in its Response to the FTC’s motion for injunctive relief, 86 instead trying to


  81
     PX 44, Att. P, pp. 3421.
  82
     Defendants say the alerts will be made ahead of the “guru’s” trade, ECF No. 177 at 7, but
this fixes only one of the many problems Wermers identified with Raging Bull’s alerts. See PX
26, ¶ 79-85. It is notable that Defendants do not even try to argue that their alerts are profitable
for consumers, instead attempting to reframe the alerts as educational, contrary to their
advertising.
  83
     See, e.g., ECF No. 156 at 53-59; see also PX 1 ¶ 3; PX 2 ¶ 15; PX 6 ¶ 3-4; PX 9 ¶ 4; PX 10
¶ 2; PX 12 ¶¶ 6-8; PX 15 ¶ 3; PX 16 ¶ 6; PX 17 ¶ 3; PX 18 ¶ 5; PX 19 ¶ 4; PX 20 ¶ 6.
  84
    E.g., PX 2, ¶¶ 35 (at least $75,000 trading losses from following alerts); PX 3, ¶ 16 (over
$19,000 trading losses, mostly from following alerts); PX 6, ¶ 13 (at least $50,000 trading losses
from following alerts); PX 7, ¶ 32 (approximately $24,000 losses from following alerts); PX 8, ¶
51 (about $15,000 trading losses from following trades); PX 14, ¶ 57 (at least $96,000 trading
losses from following trade rec); PX 19, ¶ 53 (about $26,000 trading losses from following
trades); PX 20, ¶ 10 (almost $10,000 trading losses from following a single alert); PX 21, ¶¶ 12
(approximately $10,000-$15,000 trading losses from following alerts); PX 32 ¶ 14 ($2700
subscription fees, $4000 losses); PX 33, ¶ 4($8,000 subscription fees, $30,000 losses); PX 36, ¶
23 (approximately $50,000 losses from following trades).
  85
       ECF No. 145 at 12 n.54; PX 26 ¶¶ 79-85.
  86
       See ECF No. 145 at 12 n.54; see generally ECF No. 123.

                                                   19
       Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 24 of 36




repaint the alerts as merely educational. 87 This characterization is belied by Defendants’

advertising, by the Temporary Receiver’s investigation, and by the numerous consumer

declarations submitted by the FTC. 88 Defendants fail to explain whether alerts will figure in

their new advertising, and, if so, how they will do so without creating a deceptive net impression

as they have done consistently in the past.

       Defendants’ Plan fails to address these challenges to their business model. They do not

explain how they would develop substantiation; nor do they provide an alternative value

proposition that they could use to sell their services. To be sure, Defendants cite a few example

ads from other companies, ECF No. 177 at 5-6, to prove market demand exists for investment

education (a point no one contests). But this tiny sampling of competitors’ ads says little about

how Raging Bull itself will be able to advertise. Raging Bull offers no hint of what its new

approach might be, much less a reason to believe that approach would be lawful and profitable.

       B.      Defendants Provide No Evidence to Support Profit Projections
       In failing to explain how they will advertise their services going forward, Defendants also

fail to provide any basis for concluding they can sell their services profitably. Raging Bull’s plan

predicts it will continue to make a significant number of sales and will operate profitably over

the next three years. ECF No. 177 at 17. Raging Bull offers little in the way of evidence or even

rational argument to support these projections.

       Raging Bull asserts that it bases its projections on “the partners’ deep knowledge of the

industry,” “the Company’s ten years of experience,” and “reasonable and conservative

assumptions.” 89 The company relies chiefly on its past experience and assertions that the


  87
     ECF No. 123 at 5-6, 54-55; see also PX 44, Att. T, p. 4475 (Bishop telling customer-service
staff that service is not intended for consumers to copy trades, but that “[t]his happens all the
time,” and acknowledging that where “stocks are pretty thinly traded … it doesn't take many new
buyers in a short period of time to have an impact on the price.”); id. p. 4480.
  88
     See supra notes 3-12.
  89
     It is unclear exactly what these assumptions are, but in the Statement of Forecast
Assumptions, the Assumption Description for Net Sales says that the figures are based on
subscription revenue projections based on prior subscription history. ECF No. 177-2 at 3.

                                                  20
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 25 of 36




company “has always been profitable,” ECF No. 177 at 15, but Raging Bull’s past sales were

based on deception. The company can draw on no experience to support projections of

profitability based on lawful advertising and does not explain in any detail how it came up with

the sales figures it projects.

          Defendants’ make much ado about their past profits and defend their choice to use cash

versus accrual-based accounting in the past, but this has little bearing on whether the company

would be profitable in the future. 90 Whatever profits Defendants may have made in the past were

derived from deceptive advertising and preventing consumers from canceling. 91 Defendants’

proposed business plan provides no explanation about how the company will profit without such

practices.

          Raging Bull’s estimated number of customers likewise lacks any basis. Though Raging

Bull admits it expects a “meaningful decrease in its overall user base from both refunds and natural
attrition,” it claims “subscriber support has been high” and says it “expects to retain over 30,000 of

its existing paid users over time.” ECF No. 177 at 14. No support for these statements is provided,

and they are belied by the Temporary Receiver’s report and the Defendants’ own expert. Contrary to

Defendants’ assertion that “most” subscribers “support Raging Bull and wish to continue as

subscribers,” the Temporary Receiver’s report states “only 37%” of the 4,464 emails received

“were supportive of Raging Bull.” 92 Since 30,000 is just over 37% of Defendants’ 80,000

purportedly active subscribers, 93 perhaps this is how Defendants created their estimate. But if so,




  90
    Defendants submitted an expert report defending Defendants’ use of cash accounting. ECF
No. 177-1. But there is no dispute that Defendants reported a loss of over $3 million in the 11
months prior to this lawsuit, a year in which Defendants realized their highest-ever number of
sales. ECF No. 156 at 97-98. Regardless, any periods of past profitability would not be probative
given that Defendants would have to fundamentally change their business model in order to
operate lawfully.
  91
       ECF No. 156 at 53-60, 66; ECF No. 2-1 at 4-14, 25-28, 44; ECF No. 145 at 3-12, 21-24.
  92
       ECF No. 156 at 88.
  93
     Defendants also assert that have “over 800,000 non paid supporters” but do not explain what
this means or how it factors into their projections. ECF No. 177 at 3.

                                                   21
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 26 of 36




the number fails to reflect that these emails were in response to requests for support from the

company, and likely underestimate the level of dissatisfaction. 94

          Davis’s Supplemental Expert Report, submitted by Raging Bull four days after the

deadline its own attorneys requested, fails to fill the gaps in Defendants’ plan or offer additional

support for the company’s projections. Instead, the report confirms that Raging Bull’s projections

are based on its past sales when the company was advertising deceptively, 95 and not on any

understanding of how the company will advertise in the future or what its new value proposition

will be. Davis explains the “[f]orecast [of] monthly Net Sales” is based on a “20% is the

historical rate of renewal” applied to past sales figures. 96 This figure further undermines

Defendants’ projection of how many customers they will retain, which is far more optimistic, and

fails to support Raging Bull’s optimistic sales projections. Many of the 20% who did renew in

the past may have done so on the basis of Defendants’ deceptive claims, which were also

directed at existing customers to encourage renewals and upsells. 97 The evidence also shows that

consumers who tried to cancel their subscriptions were often unsuccessful and their accounts

were renewed without their authorization. 98

           Additionally, a significant part of Raging Bull’s projected income is from “deferred

revenues,” an accounting concept that refers to recognizing the company has now provided

services that consumers paid for in the past. ECF No. 177 at 18 (noting that Raging Bull “intends

to start servicing prior clients immediately (and recognizing previously deferred revenues)”). 99

As Raging Bull admits, the “relatively higher Net Sales” in its projections for the twelve months

  94
    The Temporary Receiver’s report also notes at least two “gurus” have already left the
company, ECF 156 No. at 44, 46, making the services they ran impossible to offer to subscribers,
and Defendants do not affirm other “gurus” will remain with them.
  95
       ECF No. 179, Att. A., ¶¶ 5, 17, 27.
  96
       Id. at ¶ 27.
  97
     See ECF No. 156 at 47-48 (noting that Raging Bull sent 36 marketing emails to its customers
in a 24-hour period before the TRO was entered and providing examples).
  98
     ECF No. 145 at 21 & n.98.
  99
     See also ECF No. 179, Att. A., ¶¶ 19-21 (confirming that Raging Bull’s projections include
the recognition of past sales that were made using deception).

                                                  22
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 27 of 36




ending February 28, 2022 “reflects revenues recognized in connection with the Deferred

Revenue balance prior to the pause of operations in December 2020.” ECF No. 177 at 18. These

past sales, which Raging Bull seeks to recognize now as profit, were made using deception.

These are monies the company is liable to disgorge for consumer redress, and should not be used

to support the company’s ability to operate profitably when complying with the law.

          Defendants fail to offer anything more than speculation that the new Raging Bull would

be profitable. The bottom line is that, even if Raging Bull could manage to change its approach

to advertising enough to become lawful, the company would look dramatically different from its

past. Defendants have never run such a company, and their past profits from deception are

inapposite when projecting the profitability of this novel enterprise.

          C.     Defendants Fail To Provide Key Details About How Their Compliance
                 Reforms Will Be Implemented
          Defendants’ business plan must show they have a plan to operate lawfully and profitably,

not just that they will hire people to tell them when they go astray. But even their plans to expand

the compliance team and hire a Monitor lack substance. As detailed above, the plan is silent on
how it intends to ensure that any earnings claims in the future are truthful and substantiated. As

background, the Temporary Receiver found a “sea change” would be required in the company’s

“approach to legal compliance.” 100 Defendants’ business plan provides few details about how

Defendants would achieve that change.

          Defendants have a history of making token compliance investments while continuing to

violate the law at full speed. Defendants formed their compliance team in the summer of 2019

when they hired Susan Trahan, and later hired an additional lawyer, Martin Saunders, in the

summer of 2020. 101 Defendants had been violating the law for years at this point, and were

under active investigation by the New Hampshire Securities Bureau. 102 But Mrs. Trahan and Mr.


  100
        ECF No. 156 at 105.
  101
        Id. at 25.
  102
        ECF No. 123 at 14.

                                                 23
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 28 of 36




Saunders were given various duties apart from compliance and, as the Temporary Receiver

found, they were “not able to dedicate significant time or attention to advertising compliance.” 103

In fact, consistent with what appeared to be Defendants’ priority as described above, one of Mr.

Saunders’ duties was to “reduce negative statements about Raging Bull made to the BBB and

other similar bodies.” 104 Despite Defendants’ stated “efforts” in compliance (introducing a

compliance manual in October 2019; hiring a compliance analyst in January 2020; retaining

Greenburg Traurig for compliance training in April 2020; auditing of support phone calls in June

and September 2020; and compliance training), Defendants continued to use unsubstantiated

earnings claims in their advertising for each of their services up until the date the FTC filed this

case on December 7, 2020. 105

          Defendants’ proposed plan includes high-level promises, such as hiring “up to” 5 new

compliance personnel, reviewing and revising the company’s employee code of conduct,

developing methods for internal reporting, instituting regular reviews of “guru” trading activity,

changing compensation and evaluation structures to incentivize compliance, and eliminating

deceptive advertising. 106 But the Business Plan provides no explanation of how any of these

operational components would change. How would the new compliance team actually operate to

ensure legal compliance occurs and how will it differ from the compliance team Raging Bull

created in the past, which utterly failed to stop deceptive practices? What changes do

Defendants actually contemplate making to the code of conduct or to Raging Bull’s

  103
      ECF No. 156 at 26.
  104
      Id.
  105
      Notably, Raging Bull’s marketing and advertising personnel did not report to the
compliance or legal department and “they received little guidance on legal compliance.” Id. at
30. Despite having hired Ms. Trahan in summer 2019, as of December 7, 2020—18 months
later—Defendants “did not yet have a process in place requiring compliance review of all
advertisements and marketing materials before they were published to the public on the internet.”
Id. at 61. The “Temporary Receiver has not found any evidence to date of any meaningful efforts
by Raging Bull to review advertising or marketing materials to prevent publication of false or
unsubstantiated earnings claims that violate Section 5 of the FTC Act.” Id. at 60. The Temporary
Receiver also found that “although the Company was placing some effort and resources in
compliance, revenue growth and profits were a much higher priority.” Id. at 63.
  106
        ECF 177 at 9-10.

                                                 24
        Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 29 of 36




compensation and evaluation structures, and why does the company believe they will improve

compliance? And, critically, how do Defendants envision advertising lawfully once they

eliminate all claims that are false or unsubstantiated? Raging Bull’s promises lack content, and,

based on their history, credibility. 107

        Defendants’ Business Plan also fails to include the cost of a compliance monitor though it

states the Monitor would be “paid for by the company.” ECF No. 177 at 12. This would be a

significant expense, especially if the Monitor “will have the ability to obtain or hire whatever

additional resources are needed including in the form of auditors, computers and data specialists,

and all other resources required to discharge the functions of the Compliance Monitor in its sole

discretion,” ECF No. 177 at 12. The absence of a line item for this significant expense is glaring.

        D.      Other Aspects of the Business Plan Raise Serious Concerns
        In many respects, Defendants’ Business Plan appears to condone and perpetuate the same

or similar troubling practices that Raging Bull engaged in before this Court’s TRO, including

their cancellation and refund policies. Defendants took a hard line stance on refunds and

cancellations prior to the TRO and continued this despite a payment processor suggesting they

do otherwise, and despite consumer complaints. 108

        Defendants state that in Phase 1, they will focus on “clarifying and improving customer

service, refunds, renewals and cancellation policies.” ECF No. 177 at 8-9. Defendants further
state that they will commit significant resources to address outstanding customer complaints and

refund requests. ECF No. 177 at 11. None of these commitments is persuasively explained.



  107
     Additionally, Defendants note in passing that they plan to downsize from approximately 160
employees, ECF No. 123 at 9, to approximately 50 employees, ECF No. 177 at 14. Defendants
provide no explanation regarding who would be retained, how this would affect compliance, or
how they would navigate such a monumental change in operations.
  108
      PX 44, Att. P, pp. 3467-3472 (In August 2019, a Raging Bull employee summarized Stripe’s
suggestion as “If someone requests a refund within a day or two of getting the subscription, they
really need to be refunded. The card issuers view this as unreasonable.” The Stripe employee
also suggested Raging Bull look at their current processes and ensure it is very easy to
understand their refund terms, to ask for a refund, and connect with support); PX 44, Att. P, pp.
3340-3407 (text of over 400 consumer complaints).

                                                25
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 30 of 36




          As long as Defendants continue to offer services with an auto-renewal feature (which

they will, see ECF No. 177 at 12), Defendants must comply with the Restore Online Shoppers

Confidence Act (“ROSCA”), including by providing a simple mechanism to cancel. Defendants

do not provide guidance as to how their new policies under the business plan will differ from the

practices they engaged in prior to the TRO, and do not explain whether the same customer

service employees will be brought back to carry them out.

          Defendants’ business plan states that customers will be able to cancel through a “simple

feature provided through the Company’s dashboard or by calling the Company’s Customer

Service Team.” ECF No. 177 at 12 (emphasis added). It is thus not clear if all services will have

an online cancellation option, and this does not explain how they will improve their cancellation

practices relative to their conduct prior to the TRO and come into compliance under ROSCA.

Despite assuring its payment processors in 2019 that they would send renewal reminders and

“make it easier for their customers to cancel their account,” 109 Defendants made it difficult for

consumers to cancel many of their subscriptions before Defendants charged them again up until

the time the FTC filed this lawsuit. 110 Some of Defendants’ services had a dashboard mechanism

that purportedly allowed consumers to cancel online; some services did not have such a feature.

For those services that provided an online cancellation mechanism, Raging Bull did not provide

confirmation that the cancellations went through and some consumers complained the

cancellation did not work or they were still charged even though they believed they had

cancelled. 111 For those services that lacked an online mechanism, consumers complained about

their inability to reach customer service to cancel, despite multiple attempts, and this experience

was confirmed by an FTC investigator. 112




  109
      ECF No. 2-1 at 28 n.132.
  110
      ECF No. 2-1 at 26 n.119.
  111
      ECF No. 2-1 at 27 & n.127; PX 34, ¶ 15; ECF No. 145 at 22 n.104.
  112
        ECF No. 2-1, pp. 25-28.

                                                  26
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 31 of 36




          Nothing in Raging Bull’s business plan explains how the new Customer Service Team

will act any differently from the one they already had in place, which actively suppressed

negative reviews, 113 denied refunds, 114 denied cancellations, 115 and pushed upsells. 116

Defendants’ plan does not address how or whether they will change these existing practices and

whether these same individuals will be part of the fifty returning employees. And Defendants’

assertions that they will fundamentally change everything about their interactions with customers

are simply not credible given the company’s history.

          Defendants’ description of their updated refund policy is no better. Prior to the TRO,

Defendants routinely responded to consumers who asked for a refund with, “Raging Bull has a

strict no refund policy which you may view on the Terms and Conditions.” 117 Defendants denied

refunds to consumers who asked for a refund within days of purchasing, consumers who

discovered an unintended auto-renewal of the service, and also consumers who stated they were

misled by Raging Bull’s advertising. 118 When pondering whether to change this policy to reduce

chargebacks, and because “folks don’t like not being able to recover a refund,” Defendants

records show they chose to just “[k]eep as-is since clients are going to make up reasons to try to

obtain an unjust refund.” 119

          Defendants state they will “address the backlog of outstanding refund requests” since

entry of the TRO, that they will “honor all new refund requests for services that have a refund

option,” and that “no refund services will allow transfer of credit toward another service.” 120


  113
        ECF No. 145 at 15-18; see, e.g., PX 47, Att. A, pp. 4638-4653.
  114
      ECF No. 145 at 15 n.67.
  115
      ECF No. 2-1 at 25-28.
  116
      ECF No. 145 at 15 n.67.
  117
      PX 47, Att. A, p. 4636.
  118
     ECF No. 145 at 15 nn.67, 102-105; see, e.g., PX 44, Att. P, pp. 3408-3848.
  119
     PX 44, Att. P, pp. 3442.
 120
     Defendants also state that “all pre-existing subscriptions for products or services that [are]
marketed with a refund option will be supported by a ROSCA-compliant cancellation
mechanism.” ECF No. 177 at 9. ROSCA applies to all online transactions that include an auto-

                                                  27
        Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 32 of 36




ECF No. 177 at 11. This new plan does not state that their services will provide a refund and

perpetuates Defendants’ policy of switching consumers to different programs rather than

providing refunds; a policy consumers complained about. Historically, this no refund policy and

“credit” for a different service effectively allowed Defendants to take more money from

consumers 121 and this is likely to continue; particularly because Defendants have not explained

how they will sell their services without deceptive earnings claims. 122

        Defendants also emphasize their plans to bring online a new Learning Management

System (“LMS”) that will supposedly benefit consumers. But the LMS was actually developed to

make it harder for consumers to request their money back when signing up for products with

purported guarantees. Internal records and consumer experiences show that the goal was to be

able to deny refund requests if consumers did not complete the LMS and pass a test within the

limited timeframe of the guarantee. 123

        Nothing in Defendants’ proposed plan provides any indication that Raging Bull is capable

of transforming into a law-abiding company that maintains profitability. The plan fails to

demonstrate Raging Bull will comply with its obligations under ROSCA and the FTC Act, and

shows no sympathy for the consumers harmed by this company’s past deception.

        E.     Defendants Fail To Address How They Will Pay For Legal Obligations
               Resulting From Their Prior Conduct
        As the Temporary Receiver recognized in his Initial Status Report, a critical question is

where the money will come from to comply with a preliminary injunction, to pay for judgments

renewal feature and requires a simple mechanism to cancel for all auto-renewal programs, not
just those that include a refund option. ECF No. 2-1 at 43.
  121
     ECF No. 145 at 15 n.67.
  122
     Defendants understand the importance of a refund policy that actually provides for refunds,
because they lied about this very issue multiple times to payment processors. See supra section
II.A.2. If they intended to change their practice, they would have done so already so as to avoid
lying to obtain merchant accounts.
  123
     PX 47, Att. A., p. 4654 (“When we talked on the phone a few weeks back, I mentioned that
we are attempting to implement something similar with our suite of products and use
an LMS as refund tool (i.e. clients must complete the LMS within 30 days to qualify for
a refund)”); id. p. 4655-4677 (denying refund to consumer who failed to complete LMS); e.g.,
PX 12, ¶ 13; PX 40 ¶ 3.

                                                 28
         Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 33 of 36




obtained against the company, and to make all the changes that would be necessary to turn the

company around. 124 Defendants’ business plan does not adequately address the significant

liabilities Defendants face.

          Raging Bull has been sued by the FTC and the NHSB and is facing a Telephone

Consumer Protection Act (“TCPA”) class action lawsuit in Tennessee federal court.125

Defendants’ cursory dismissal of these cases as “unliquidated,” “speculative,” and “defensible,”

ECF No. 177 at 16, does not make the harm from Defendants’ past practices—and the liability

for that harm—disappear. Whether Raging Bull manages to settle some of these claims or not, it

is facing tremendous liability for its past deception.

          Defendants’ potential liability for violating Section 5 of the FTC Act is $196 million. 126

Raging Bull tries to brush aside its legal liabilities from the FTC’s case by predicting the

Supreme Court will decide AMG Capital Mgmt., LLC v. FTC in a way that makes Defendants

immune to monetary liability in this case, but that is simply speculation at this point. And, even if

the Supreme Court rules the FTC cannot obtain monetary relief under Section 13(b), this does

not preclude the FTC from obtaining a monetary judgment for Defendants’ violations of

ROSCA. Given that the vast majority of services sold by Defendants were auto-renewals,

Defendants’ potential monetary liability under ROSCA is significant. Separately, Defendants are

potentially liable for injury caused by their actions in the NHSB and TCPA lawsuits.

          Defendants have not said anything about how they will refund current consumers who

have complained, or past consumers who have been harmed. Defendants tell the court that they

expect to use the frozen receivership funds ($10.75 million) to “fund the Company’s operations

at the start of Phase 1. The Company seeks approval of the Court, the FTC and the Temporary

Receiver to use a portion of these Company funds to satisfy the Company’s outstanding refund

requests during Phase 1.” ECF No. 177 at 2.
  124
    ECF No. 156 at 108.
  125
    See id. at 101-104; Broyles v. Ragingbull.com, LLC, No. 20-cv-245 (E.D. Tenn. Nov. 19,
2020.
  126
        PX 46, ¶ 8.

                                                   29
        Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 34 of 36




          To be clear, Defendants plan to first use frozen or preserved funds—money that

consumers paid to Defendants based on deceptive earnings claims—to restart a company that

caused $196 million in consumer injury. 127 Then they expect to use a portion of the remaining

funds to provide refunds to an unspecified portion of consumers who were harmed overall. The

Temporary Receiver stated in his report that two-thirds of the thousands of consumers who

responded to him were dissatisfied with Defendants’ services and wanted a refund. Defendants

claim they have 80,000 current customers. Using Defendants’ customer figure, they will have to

refund approximately 52,000 customers. 128 Multiplying 52,000 by $1,573, a conservative figure

that loosely estimates the average cost of Defendant’s front-line services (not upsells) reviewed

by the FTC, 129 Defendants would have to pay nearly $82 million ($81,796,000) just to refund

those consumers. This figure does not include funds needed to refund past consumers who have

been harmed. 130 This is far more than what is frozen or preserved at this time under the asset

freeze.

          Defendants do not have a line item in their balance sheet for refunds, chargebacks, or

monetary redress. Their plan contains no indication as to how they will refund customers who

ask during these next three years, when they project to be rebuilding the business and turning a

profit, much less all past customers who have been harmed by their deceptive earnings claims.

And, given that they have not provided any marketing strategy or explanation of how they will


  127
      Consumer injury is based on the amount consumers paid to Defendants for subscription
fees. See FTC v. Ross, 897 F. Supp. 2d 369, 387-88 (D. Md, 2012) (proper measure of consumer
redress is the amount paid by consumers for Defendants’ products, minus refunds; not
Defendants’ profit). Consumers lost far more than $196 million, though, by following
Defendants’ trade alerts and “strategies.” Consumers reported trading losses in the thousands;
some losing everything. ECF No. 145 at 9 n.38.
  128
      This number of consumers is very close to Defendants’ own optimistic projection that they
will retain about 30,000 of an alleged 80,000 subscribers, and therefore lose 50,000. ECF No.
177 at 14.
  129
     Defendants’ order pages for 16 of their services contain prices for these services, including
a pre-checked box next to the “best offer.” Adding the pre-checked price for each of those 16
services and calculating the average equals $1573. See PX 27, Atts. PP-GGG, pp. 2155-2259.
  130
    The average loss of the FTC’s consumer declarants for subscription fees is $7264 because
consumers are routinely pushed into purchasing multiple products. ECF No. 145 at 9 n.38.

                                                  30
      Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 35 of 36




advertise their services to consumers and persuade them that Raging Bull’s services are valuable

without relying on earnings claims, they should not be allowed to gamble with consumers’

money.

IV.      Conclusion
         The Defendants are asking this Court to allow them to use money obtained through

deception to continue their business. Defendants failed to transform into a lawful business in the

past, despite years of warnings, and they provide no credible plan here for how they will operate

lawfully and profitably in the future. For this reason, and the reasons set forth in the FTC’s

motion for a TRO, ECF No. 2-1, and reply brief, ECF No. 145, the FTC respectfully submits that

this Court should not permit Raging Bull to restart its operation and should instead enter the

FTC’s proposed preliminary injunction, ECF No. 145-2.




                                            Respectfully submitted,


March 2, 2021                                 /s/ Gordon E. Sommers
                                            Colleen Robbins (D. Md. Temp Bar No. 92567)
                                            Sung W. Kim (D. Md. Temp Bar No. 814609)
                                            Gordon E. Sommers (D. Md. Temp. Bar No.
                                            814431)
                                            Laura C. Basford (D. Md. Temp. Bar No. 814888)
                                            Federal Trade Commission
                                            600 Pennsylvania Ave., NW
                                            Mailstop CC-8528
                                            Washington, DC 20580
                                            (202) 326-2548; crobbins@ftc.gov
                                            (202) 326-2211; skim6@ftc.gov
                                            (202) 326-2504; gsommers@ftc.gov
                                            (202) 326-2343; lbasford@ftc.gov
                                            (202) 326-3395 (Facsimile)

                                            Attorneys for Plaintiff
                                            Federal Trade Commission




                                                 31
      Case 1:20-cv-03538-GLR Document 188-1 Filed 03/02/21 Page 36 of 36




                                    CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, I electronically filed the foregoing with the Clerk

of the Court using CM/ECF which will send a notice of electronic filing to counsel of record for

Defendants and the Temporary Receiver.




                                                  /s/ Gordon E. Sommers
                                                 Gordon E. Sommers
